Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-19 are presented for examination.
   

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/9/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The disclosure is objected to because the disclosure need to be updated to include current status of application(s) sated in the specification page 1, paragraph 1, for example, U. S. Patent Application Serial No. 15/499,620, filed on 04/27/2017, now US Patent 10,390,502 and any other application(s) which are not listed and their current status as required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19, 1-17, 1-20, 1-26, and 1-19 of U.S. Patent No. .  Although the conflicting claims are not identical, they are not patentably distinct from each other because both instant application and the U.S. Patents as stated above disclose the same limitations and common invention as to subject matter for an irrigation control device, a method of a making an irrigation control device and a method of electrically connecting an irrigation control device.  Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,390,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed toward similar subject matter except with minor obvious variation as shown below table and explain here.  Independent claims 1, 13 and 17 of instant application and paten ‘502, both are directed toward a an irrigation control device, a method of a making an irrigation control device and a method of electrically connecting an irrigation control device are similar to independent claims 1, 13 and 17 of patent ‘502 while claims of patent ‘502 are narrower than instant application which include all limitations of claims 1, 13 and 17 and dependent claims 2-12, 14-16 and 18-19 of both instant application and patent ‘502 are similar and include all limitations; therefore, claim 1 of instant application and patent ‘502 are similar as provided in table below for example. 

Instant Application
Patent 10390502
1. An irrigation control device comprising: a body;
An irrigation control device comprising: a body;
decoder circuitry located within the body;
decoder circuitry located within a first potion of the body, the decoder circuitry configured to decode data from a modulated power signal received from an irrigation controller via a control wire 

the coil located within a second portion of the body and coupled to the decoder circuitry, the coil adapted to develop an electromagnetic flux sufficient to cause actuation of a device controlling irrigation equipment in response to the signaling from the decoder circuitry, wherein the first portion and the second portion are proximate to and separate from each other;
and an electrical connection coupled to the decoder circuitry and adapted to couple to a control wire path of a decoder-based irrigation control system, wherein the decoder circuitry and the coil are integrated into a single device.
and an electrical connection coupled to the decoder circuitry and adapted to couple to the control wire path, wherein the decoder circuitry and the coil are integrated into a single device.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent 


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(e) as being anticipated by Morikawa et al. (US 2002/0035414).

Regarding claims 1-19, Morikawa discloses,  
1. 	An irrigation control device comprising: a body (Fig. 19, element 200-1); decoder circuitry located within a first body portion of the body (Fig. 19, elements 401-404); a coil located within the body (Fig. 19, elements 208 and 220) and coupled to the decoder circuitry the coil  (Fig.19) adapted to develop an electromagnetic flux sufficient when to cause actuation of a device controlling irrigation equipment in response to signaling from the decoder circuitry ([0161]-[0163], [0194); an electrical connection coupled to the decoder circuitry and adapted to couple to a control wire path of a decoder-based irrigation control system (Fig. 19, Fig. 31, [0195]); and wherein the decoder circuitry and the coil are integrated into a single device (178], Fig. 19, Fig. 31, [0193]).

a first housing including the decoder circuitry (401-404), and
a second housing including the coil  (208 and 220), element wherein the first housing and the second housing are integrally coupled together Fig. 19 and Fig. 31, [0193]).3. 	The irrigation control device of claim 2 wherein a portion of the second housing extends into a volume formed within the first housing (Fig. 31).4. 	The irrigation control device of claim 2 further comprising a sealant sealing the first housing to the second housing (Fig. 31, [0192]-[0195]). 

5. 	The irrigation control device of claim 2 wherein the first housing defines a volume containing the decoder circuitry and a portion of the second housing, the device further comprising a material substantially filling the volume and sealing the decoder circuitry and electrical connections to the second housing from external moisture (Fig. 31, element 55, [0100], [0178]).6.       The irrigation control device of claim 2 wherein the second housing is hermetically sealed and includes a wire connection extending from the second housing to the decoder circuitry  ([0192]-[0194]). 7. 	The irrigation control device of claim 1 further comprising an opening in the body and wherein the electrical connection comprises a wire extending from the decoder circuitry through the opening (Fig. 31) . 
a first wire adapted to be coupled to a power signal wire of the decoder-based irrigation control system (Fig. 30, GND); and 
a second wire adapted to be coupled to a common signal wire of the decoder-based irrigation control system (Fig. 30, Vcc). 13.	An irrigation control device comprising: 
	  providing decoder circuitry located (Fig. 19, element 401-404)); 	
	 providing a coil unit containing a wire coil adapted to develop an electromagnetic flux sufficient to cause actuation of a device that causes opening and closing of an irrigation valve upon the application of an electrical current to the wire coil (([0161]-[0163], [0194; Fig. 19, elements 208 and 220);
	coupling an output of the decoder circuitry to an input of the coil unit (Fig. 19);

 	sealing the decoder circuitry within the housing (Fig. 31, element 306); and
	 sealing at least a portion of the coil unit to the housing (Fig. 31; element 208 and 220), whereby forming an integrated device having both the decoder circuitry and the coil unit ([00192]-[00194]). 14. 	The method of claim 13 wherein the sealing the at least a portion of the coil unit comprises sealing the at least a portion of the coil unit within the housing (Fig. 31)
15. 	The method of claim 13 wherein the sealing steps further comprise filling the housing with a sealant material (Fig. 31, element 55).
16. 	The method of claim 13 wherein the sealing steps further comprise applying a sealant material at an interface between the housing and the coil unit (Fig. 31, element 55). 

17.	  A method of electrically connecting an irrigation control device to a decoder based irrigation control system comprising: 
	electrically coupling a first control wire of the decoder based irrigation control system (controlling apparatus 10) to a first electrical connection of an integrated coil and decoder module (communication control integrated circuit 200-1); having a wire coil coupled to decoder circuitry, where the wire coil is adapted to cause actuation of a device controlling irrigation equipment in response to signaling from the decoder circuitry (Fig. 19 and Fig. 28, Fig. 31); and 
	electrically coupling a second control wire of the decoder based irrigation control system(controlling apparatus 10)  to a second electrical connection of the integrated coil and decoder module(communication control integrated circuit 200-1, [0048]-[0050]). 

18. 	The method of claim 17 wherein the integrated coil and decoder module includes decoder circuitry and a wire coil integrated into a single body (Fig. 31).19. 	The method of claim 17 wherein the electrically coupling steps are performed without the need to electrically couple the decoder circuitry to a wire coil (Fig. 31).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Goldberg et al. (US 20090076660 A1) is related to PC-programmed irrigation control system.

Nickerson et al. (US 20110040416 A1) is related to modular and expandable irrigation controller.

Lorenz (US 8108078) is related to the integrated actuator coil and decoder module for irrigation control.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119